Citation Nr: 1313447	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected posttraumatic headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an evaluation in excess of 50 percent for service connected anxiety, not otherwise specified, with depression.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a punctured lung.

4.  Entitlement to an effective date prior to October 27, 2010, for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The July 2005 rating decision denied entitlement to a rating in excess of 30 percent for the service-connected posttraumatic headaches. 

A Travel Board hearing was held in March 2007, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of that hearing is included in the claims files.

In September 2008, the Board denied a disability rating in excess of 30 percent for the Veteran's service-connected posttraumatic headaches.  The Veteran appealed the Board's September 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court affirmed the part of the Board's September 2008 decision denying a schedular rating in excess of 30 percent for the service-connected posttraumatic headaches, and remanded the issue of entitlement to an increased rating for the disability on an extraschedular basis back to the Board for further action consistent with the memorandum decision.

In a February 2010 decision, the Board denied entitlement to an extraschedular evaluation in excess of 30 percent for service-connected posttraumatic headaches. The Veteran appealed this denial to the Court.  In August 2011, the Court granted a Joint Motion for Remand ("joint motion") and vacated the Board's February 2010 decision denying an extraschedular rating in excess of 30 percent for posttraumatic headaches, and remanded the issue to the Board for action in compliance with the joint motion.  

The case was before the Board again in January 2012 and in December 2012.  Both times the claim was remanded for additional action in accordance with the joint motion.  The case is now again before the Board.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The Board notes that in correspondence from the Veteran's representative, entitled "Formal Notice of Appeal," dated on March 8, 2012, the following issues were discussed as erroneously decided by VA: entitlement to an increased rating for the Veteran's service-connected psychiatric disability, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a punctured lung, and entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU), including a suggestion that the Veteran was unemployable as early as 2005.  The Board observes that these issues were referred to the RO for initial adjudication erroneously in the Board's December 2012 remand.  In fact, an August 2011 rating decision denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a punctured lung, and a February 2012 rating decision (found within the Veteran's Virtual VA file) granted a 50 percent rating for the Veteran's service connected anxiety disorder, and also granted a TDIU (effective October 27, 2010).  Thus, with regard to these claims, the Veteran's representative's March 2012 statement, should be deemed a timely notice of disagreement (NOD) as to the denial of § 1151 benefits, the 50 percent rating assigned for anxiety disorder, and the effective date of TDIU.  These issues are therefore included in the case caption, above, and addressed as appropriate in the remand, below.

The Veteran's representative, also in March 2012, suggested that an effective date earlier than October 27, 2010, is warranted for the 30 percent rating assigned for service-connected headaches.  The Board finds that the earlier effective date issue, including whether the challenge was timely, has not been adjudicated by the RO.  It is, therefore, referred to the RO for appropriate action.

While the Board sincerely regrets the additional delay in this matter, the Veteran's appeal is again remanded to the RO.  VA will notify the Veteran if further action is required.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Reason for Remand:  To refer the case to the Director of Compensation and Pension Service for extraschedular consideration based upon a complete review of the record.

The Board recognizes that this issue was previously remanded for this very purpose, however, the post-remand development has not yet substantially complied with the Board's January 2012 remand instructions.  Further development is required in order to meet VA's duty to assist the Veteran in developing evidence pertinent to his claim for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran contends that an extraschedular evaluation is warranted for his service-connected posttraumatic headaches because the schedular criteria do not adequately compensate him for the severity of his disability.  (A schedular rating in excess of the currently assigned 30 percent rating for his posttraumatic headaches has been denied by the Board in a September 2008 decision.  This decision was affirmed by the Court in a February 2010 memorandum decision.  Although the Veteran filed a subsequent claim for an increased schedular rating for this disability, such was denied in an August 2011 rating decision.  To date, no appeal of this issue has been perfected.  As such, the issue of entitlement to a schedular evaluation in excess of 30 percent for posttraumatic headaches is not currently before the Board.) 

The Board notes that disability ratings are based as far as practicable, upon the average impairment of earning capacity.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012). 

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1)  and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  See Smallwood, 10 Vet. App. 93 (1997) (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd, 9 Vet. App. 88 (1996) ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance").  

In this case, the Board determined that remand for consideration of the issue of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1), was warranted in January 2012.  Following the Board's remand, the Director, Compensation and Pension Service ("the Director"), issued an opinion in August 2012.  The Director summarized the procedural history related to the Veteran's headache ratings, and noted the findings of the February 2011 VA examination report, after which a conclusion was made that "there is no evidence that the Veteran's service connected posttraumatic headaches present an exceptional or unusual disability picture with related factors of marked interference with employment or frequent periods of hospitalization that renders the application of the current rating schedule criteria impractical." 

The Board notes that the Veteran filed his claim in April 2005.  Since that time, he has undergone ten (10) VA examinations, two of which were following the Director's review of the claims files.  The body of evidence since April 2005 largely describes the ongoing headache disorder as nearly constant, occurring several times a day on most days, being increased with any noise and movement and alleviated by darkness, lying down and sleeping.  The Veteran was also reported to have had to stop working in the farming industry, because he could not endure the vibration and movement of operating a tractor.   

The schedular criteria require a showing of very frequent completely prostrating and prolonged attacks  productive of severe economic inadaptability for a higher rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The analysis by the Director did not include a summary of the symptoms shown throughout the course of this appeal, since April 2005, and did not compare the Veteran's actual symptoms with the rating criteria, to determine whether the schedular criteria are adequate in this case.  Moreover, there have been two VA examinations and many medical records added to the claims file since the Director's review.  Thus, the Board finds that the most appropriate action in order to afford the Veteran adequate due process, as well as in order for the Board to adequately comply with the Court's and the joint motion's requirements, is to again refer the Veteran's claim to the Director of the Compensation and Pension service for consideration.  Thus, the Board determines that remand for consideration of the issue of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1), is again warranted. 

Finally, with regard to the Veteran's claims for an evaluation in excess of 50 percent for service connected anxiety, not otherwise specified, with depression; for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a punctured lung; and for entitlement to an effective date prior to October 27, 2010, for the grant of a TDIU, the Board notes that the Veteran's representative, in March 2012, filed a timely NOD with the August 2011 and February 2012 rating decisions that decided these claims.  Because the RO did not subsequently issue an SOC addressing those three issues, the Board must remand each to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).   The Board is aware that a March 2013 rating decision was issued proposing a reduction in the 50 percent rating for anxiety and also proposing to discontinue TDIU.  This rating decision, however, does not negate the timely NODs filed in March 2012.  The RO should proceed as appropriate.

On remand, these deficiencies must be rectified.  While the Board sincerely regrets the additional delay in this longstanding appeal, in order to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should forward the claims files to the Director of the Compensation and Pension Service for additional consideration of the assignment of an extraschedular rating for the Veteran's increased rating claim involving his service-connected posttraumatic headaches, pursuant to the provisions of 38 C.F.R. § 3.321(b).  This analysis should consider the entire period of appeal, which has been pending since April 2005.

2.  Thereafter, the RO should readjudicate whether entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected posttraumatic headaches, currently evaluated as 30 percent disabling, is warranted.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

3.  Send the Veteran a statement of the case in response to the March 2012 NOD related to the issues of entitlement to an evaluation in excess of 50 percent for service connected anxiety, not otherwise specified, with depression; entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a punctured lung; and entitlement to an effective date prior to October 27, 2010, for the grant of a TDIU.  These issues were addressed in the August 2011 and February 2012 rating decisions.


The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


